USCA11 Case: 21-13960      Date Filed: 06/28/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13960
                   Non-Argument Calendar
                   ____________________

KEITH BRYAN WEBB,
                                           Petitioner-Appellant,
versus
WARDEN, FCC COLEMAN 1,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:21-cv-00475-TPB-PRL
                   ____________________
USCA11 Case: 21-13960          Date Filed: 06/28/2022       Page: 2 of 4




2                        Opinion of the Court                   21-13960


Before WILLIAM PRYOR,                 Chief    Judge,    LAGOA       and
ANDERSON, Circuit Judges.
PER CURIAM:
       Keith Bryan Webb, a federal prisoner, appeals pro se the sua
sponte dismissal of his successive motion to vacate his sentence. 28
U.S.C. §§ 2244(b)(3)(A), 2255(h). The United States moves for a
summary affirmance and to stay the briefing schedule. Because
“the position of [the United States] . . . is clearly right as a matter of
law so that there can be no substantial question as to the outcome
of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969), we grant the motion for summary affirmance and
dismiss as moot the motion to stay the briefing schedule.
        “Section 2255 allows a federal prisoner to seek post-convic-
tion relief from a sentence imposed in violation of the Constitution
or laws of the United States or if it is otherwise subject to collateral
attack.” Murphy v. United States, 634 F.3d 1303, 1306 (11th Cir.
2011). A federal prisoner must file a motion to vacate, 28 U.S.C.
§ 2255, to collaterally attack the legality of his sentence. McCarthan
v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (11th
Cir. 2017) (en banc). The prisoner must obtain permission from
“the appropriate court of appeals” to file a second or successive mo-
tion to vacate. 28 U.S.C. § 2255(h). “Without authorization, [a] dis-
trict court lacks jurisdiction to consider a second or successive pe-
tition.” United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).
USCA11 Case: 21-13960         Date Filed: 06/28/2022     Page: 3 of 4




21-13960                Opinion of the Court                         3

        Summary affirmance is appropriate because there is no sub-
stantial question that the district court lacked jurisdiction to enter-
tain Webb’s motion to vacate. See Groendyke, 406 F.2d at 1162.
Despite labeling his filing as a petition for a writ of habeas corpus,
28 U.S.C. § 2241, Webb challenged the life sentence he received for
murdering his son. United States v. Webb, 796 F.2d 60, 62 (5th Cir.
1986). He repeated the argument made in several postconviction
motions that his conviction and sentence were unconstitutional
due to a flaw in his indictment. In re Webb, 575 U.S. 994 (2015)
(dismissing petition for writ of habeas corpus and restricting future
filings);Webb v. Warden Allenwood USP, 735 F. App’x 42 (3d Cir.
2018) (affirming the denial of Webb’s fourth postconviction peti-
tion, 28 U.S.C. § 2241); United States v. Webb, 165 F.3d 24 (5th Cir.
1998) (affirming the denial of Webb’s third motion to vacate).
Webb had to challenge the validity of his sentence in a motion to
vacate, which he had to file in the “court which imposed the sen-
tence,” 28 U.S.C. § 2255(a), instead of in the “district wherein . . .
[he is] restrain[ed],” id. § 2241(a). And because Webb previously
filed a motion to vacate that was denied on the merits, he had to
obtain permission to file his present motion. Id. § 2255(h). Because
Webb failed to obtain permission from the Fifth Circuit Court of
Appeals to file a successive motion in the district court that sen-
tenced him, the district court was required to dismiss his motion to
vacate.
USCA11 Case: 21-13960     Date Filed: 06/28/2022   Page: 4 of 4




4                   Opinion of the Court              21-13960

       We GRANT the motion for summary affirmance, AFFIRM
the dismissal of Webb’s motion to vacate, and DISMISS AS MOOT
the motion to stay the briefing schedule.